t c memo united_states tax_court alfred s co petitioner v commissioner of internal revenue respondent docket no filed date jairo g cano frank agostino and jeffrey m dirmann for petitioner marissa j savit and linda azmon for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal_income_tax and accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure for unless otherwise indicated all section references are to the internal continued and years at issue respectively the issues for decision are whether petitioner’s income from the u s department of state office of overseas buildings operations obo qualifies for the sec_911 foreign_earned_income_exclusion and whether petitioner is liable for the sec_6662 accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time his petition was filed petitioner was a u s citizen residing in monsey new york petitioner is a mechanical engineer who graduated from the university of santo tomas in the philippines from through he rendered engineering services exclusively to obo under two personal service contracts pscs for continued revenue code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure in the notice_of_deficiency respondent made certain computational adjustments to itemized_deductions and the amt resulting from the adjustments to income petitioner did not challenge these computational adjustments in his petition thus these adjustments are deemed to be conceded see rule b obo is responsible for constructing buildings abroad and maintaining the continued various projects in pakistan india indonesia united arab emirates and iraq obo and petitioner executed the first personal_service_contract psc in date psc remained in effect until date at which time obo and petitioner executed a second psc psc the pscs defined among other things petitioner’s duties the scope of petitioner’s work and the process by which petitioner would be evaluated petitioner was bound by and could not negotiate the terms of the pscs during the years at issue petitioner worked under the direct supervision of an obo project director petitioner inspected the quality of the installation of building construction mechanics including the air conditioning water system plumbing wastewater treatment and generator installation he also determined whether the building mechanics were in accordance with the u s government’s specifications in order to sign off on a finished project petitioner had to obtain final approval from his project manager petitioner was not permitted to delegate his duties to others hire any assistants or work for any other person or entity he did not own a business and continued security of u s facilities abroad from through psc was altered by multiple amendments of solicitation modification of contract did not offer his services to the general_public obo determined the countries to which petitioner would be sent to work as well as when he would be sent there petitioner received an annual salary for his engineering services he made no monetary investment in the buildings that he inspected and was not paid per project or per building that he inspected his salary did not change regardless of how well or how poorly he or obo performed he was required to prepare daily progress reports and monthly reports summarizing his accomplishments he received evaluations from his supervisors obo had the authority to discipline petitioner petitioner was obligated to work a 40-hour workweek he was supervised by an obo employee who determined the number of days and hours that he was required to work he was required to work additional hours if directed by obo to do so for instance while he was stationed in iraq obo required petitioner to work hours per week petitioner was also required to submit biweekly timesheets to obo which had to be approved by an obo supervisor his biweekly payment was made only upon the certification of his biweekly timesheet petitioner’s salary was calculated in accordance with the u s government foreign service salary schedule additionally petitioner’s salary for the entire contract period was determined at the time he signed the pscs petitioner was entitled to overtime pay danger pay allowance awards and sunday premium payments he was also entitled to annual leave sick leave vacation_leave and compensatory time but was required to obtain approval before taking leave or compensatory time furthermore obo provided training to petitioner and paid for two of petitioner’s trips to visit his family in the united_states moreover petitioner was reimbursed for travel and health_insurance_coverage expenses during the years at issue and in was given the opportunity to invest his pretax dollars in a sec_401 plan during the years at issue obo was responsible for providing petitioner with office space a desk office equipment and standard office supplies and utilities that would ordinarily be used by similar government employees obo was also responsible for giving petitioner access to government-furnished equipment such as word processors computers typewriters calculators and copying machines including necessary supplies petitioner resided in u s government-furnished quarters during the years at issue he provided his own air conditioning temperature gauge and the welding sizes of a weld for his work he kept the equipment after the termination of his employment with obo petitioner’s annual leave and sick leave accrued in accordance with the u s department of state foreign affairs manual volume obo had the power to terminate the pscs for cause and for convenience at any time upon days’ written notice petitioner also had the power to terminate the pscs upon days’ written notice obo terminated psc for convenience in date and psc in date obo issued petitioner forms w-2 wage and tax statement for the years at issue obo withheld federal_income_tax and fica_taxes and remitted them to the internal_revenue_service irs petitioner attached to his returns for the years at issue forms foreign_earned_income electing the foreign_earned_income_exclusion for each year on date the irs sent petitioner a notice_of_deficiency for the years at issue disallowing the foreign_earned_income_exclusion and determining accuracy-related_penalties under sec_6662 petitioner disputed the irs deficiency determinations by timely filing a petition for redetermination petitioner had access to a u s government web site called employee express from which he was able to print forms w-2 and earnings and leave statements in respondent examined petitioner’s and tax returns and during the audit process the irs auditor informed petitioner that he was entitled to claim the foreign_earned_income_exclusion for each of those years opinion i burden_of_proof as a general_rule a notice_of_deficiency is entitled to a presumption of correctness and the taxpayer bears the burden of proving the commissioner’s deficiency determination incorrect rule a 290_us_111 138_tc_382 however under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof rests on the commissioner as to that factual issue see 116_tc_438 our conclusion here is based on the preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 124_tc_95 ii foreign_earned_income_exclusion a introduction we must decide whether petitioner’s income from obo qualifies for the sec_911 foreign_earned_income_exclusion sec_61 specifies that e xcept as otherwise provided gross_income includes all income from whatever source derived the united_states employs a worldwide tax system taxing its citizens on their income regardless of its geographic source see 85_tc_376 there are of course exceptions to the general_rule such as sec_911 however exemptions and exclusions from taxable_income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusions see eg 336_us_28 sec_911 permits a qualified_individual to exclude from gross_income foreign_earned_income foreign_earned_income is the amount received by such individual from sources within a foreign_country which constitute earned_income attributable to services performed by such individual sec_911 however pursuant to sec_911 the foreign_earned_income for an individual does not include amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof this exception was designed to prevent u s government employees from escaping taxation on their income by both the united_states and the foreign governments see 88_tc_1024 aff’d without published opinion 842_f2d_1292 4th cir there is no dispute that petitioner was paid_by an agency of the united_states petitioner’s entitlement to the foreign_earned_income_exclusion depends upon the classification of petitioner’s employment relationship with obo during the years at issue petitioner argues that his relationship with obo for the years at issue was that of an independent_contractor and that therefore he is entitled to exclude his income from obo as foreign_earned_income within the purview of sec_911 respondent argues that petitioner’s relationship with obo for the years at issue was that of an employee and that therefore he is not entitled to the exclusion b employer-employee relationship the term employee is not defined in the code therefore common_law rules must be applied to determine whether an individual is an employee 503_us_318 92_tc_351 aff’d 907_f2d_1173 d c cir 64_tc_974 whether an employer- employee relationship exists is a question of fact 478_f2d_575 8th cir 89_tc_225 aff’d 862_f2d_751 9th cir if an employer-employee relationship exists its characterization by the parties as some other relationship such as principal-independent contractor is of no consequence sec_31_3121_d_-1 employment_tax regs enumerated factors this court has enumerated the following factors in determining whether an employee-employer relationship exists the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the taxpayer for profit or loss whether the principal has the right to discharge the taxpayer whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believe they are creating weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir prof’l exec leasing inc v commissioner t c pincite simpson v commissioner t c pincite see also 331_us_704 no single factor is dispositive simpson v commissioner t c pincite all of the facts and circumstances must be studied prof’l exec leasing inc v commissioner t c pincite while all of the above factors are important the right to control is the master test in determining the nature of a working relationship matthews v commissioner t c pincite both the control exercised by the alleged employer and the degree to which the alleged employer may intervene to impose control must be examined radio city music hall corp v united_states f 2d 2d cir detorres v commissioner tcmemo_1993_ n o actual control need be exercised as long as the employer has the right to control prof’l exec leasing inc v commissioner f 2d pincite in order for an employer to retain the requisite control_over the details of an employee’s work the employer need not direct each step taken by the employee prof’l exec leasing inc v commissioner t c pincite gierek v commissioner tcmemo_1993_642 the amount of control required to find an employer-employee relationship varies with different occupations 397_us_179 in fact the threshold level of control necessary to find employee status is in most circumstances lower when applied to professional services than when applied to nonprofessional services 388_f2d_74 8th cir prof’l exec leasing inc v commissioner t c pincite from the very nature of the services rendered by professionals it would be wholly unrealistic to suggest that an employer should undertake the task of controlling the manner in which the professional conducts his activities azad f 2d pincite weber v commissioner t c pincite an alleged employer’s control must necessarily be more tenuous and general than the control_over nonprofessional employees 25_tc_1296 analysis a degree of control we begin our analysis of the seven factors enumerated above with the control factor the record contains numerous illustrations of obo’s right to control petitioner and its actual control_over him first during the years at issue obo dictated petitioner’s duties and supervised his performance petitioner worked under the direct supervision of an obo project director and was required to maintain and complete daily and monthly reports he was not permitted to delegate his duties to others or work for any other person or entity obo also dictated all terms of the pscs including among other things petitioner’s duties the scope of petitioner’s work the process by which petitioner would be evaluated reimbursement policies travel policies and termination policies petitioner in fact could not negotiate the terms of the pscs and was required to abide by all terms and conditions mandated by the pscs furthermore obo dictated petitioner’s hours pay and leave for instance obo set petitioner’s work schedule including the specific days on which petitioner was required to work as well as the specific hours during which he was required to work additionally obo determined the countries to which petitioner would be sent to work as well as when he would be sent there moreover petitioner was paid a fixed annual salary in biweekly increments and in accordance with the foreign service scale in addition to his salary obo permitted petitioner to earn and accrue among other things home_leave annual leave and sick leave if petitioner wished to take time off from work--to use either annual leave or sick leave--he had to request and obtain permission from obo we are satisfied that petitioner was subject_to substantial control by obo during the years at issue although petitioner’s working for obo in a professional capacity limited the amount of control obo had over his day-to-day activities obo dictated his duties the scope of his work his work schedule and the terms of the pscs and supervised his performance we therefore conclude that obo had the right to exercise control_over petitioner and in fact exerted a substantial amount of control_over him b investment in facilities the fact that a worker provides his or her own tools or goods generally indicates independent_contractor status 117_tc_263 conversely the fact that a worker has no investment in the facilities used in the work is indicative of an employer-employee relationship id during the years at issue petitioner provided his own air conditioning temperature gauge as well as the welding sizes of a weld for his work it is not clear from the record how much petitioner paid for these tools additionally petitioner’s investment did not involve a risk of financial loss as he was able to keep his purchased tools after the termination of his employment obo on the other hand provided petitioner with government-furnished quarters training services and other supplies overall this factor is neutral c opportunity for profit or risk of loss an opportunity for profit or the risk of loss on the basis of the worker’s own efforts and skill indicates independent_contractor status simpson v commissioner t c pincite see also rosato v commissioner tcmemo_2010_39 in contrast earning an hourly wage or fixed salary indicates an employer-employee relationship see robinson v commissioner tcmemo_2011_99 citing james v commissioner t c pincite aff’d 487_fedappx_751 3d cir during the years at issue obo paid petitioner in biweekly increments based on petitioner’s annual salary rate petitioner’s pay was determined in advance in accordance with a set foreign service scale and in no way depended on petitioner’s performance or completion of projects thus petitioner would earn the same salary regardless of how well or how poorly he performed additionally he made no monetary investment in the buildings that he inspected accordingly this factor indicates that petitioner was an employee d right to discharge the principal’s retention of the right to discharge a worker is indicative of a common_law employer-employee relationship rodriguez v commissioner tcmemo_2012_286 citing weber v commissioner t c pincite see also 55_tc_142 during the years at issue obo had the right to terminate the psc at any time for cause as well as upon days’ advance notice for the convenience of the united_states in fact obo terminated psc for the convenience of the united_states and subsequently terminated psc accordingly this factor indicates that petitioner was an employee e integral part of regular business where a type of work is part of the principal’s regular business it is indicative of employee status see simpson v commissioner t c pincite rosemann v commissioner tcmemo_2009_185 during the years at issue obo was in charge of constructing u s government buildings overseas petitioner served as a mechanical engineer assigned to one or more of obo’s construction projects and performed a wide range of mechanical engineering functions in support of the planning implementation and oversight of the assigned projects this type of work was within the scope of obo’s regular business accordingly this factor indicates that petitioner was an employee f permanency of relationship a continuing relationship indicates an employment relationship while a transitory relationship may be indicative of independent_contractor status ewens miller inc v commissioner t c pincite rosemann v commissioner tcmemo_2009_185 we believe that the relationship between petitioner and obo during the years at issue was intended to be permanent as opposed to transitory petitioner worked exclusively for obo for five years he was required to personally perform the services designated in the pscs he did not offer his services to the public and did not perform services for any individual or entity other than obo as would an independent_contractor see jacobs v commissioner tcmemo_1993_570 casety v commissioner tcmemo_1993_410 gamal-eldin v commissioner tcmemo_1988_150 aff’d without published opinion 876_f2d_896 9th cir accordingly this factor indicates that petitioner was an employee g relationship contemplated by the parties the withholding of taxes is consistent with a finding that an individual is a common_law_employee see 63_tc_621 rosato v commissioner tcmemo_2010_39 obo provided petitioner with forms w-2 for the years at issue additionally obo withheld federal_income_tax and fica_taxes from petitioner’s income remitted these amounts to respondent and paid to respondent fica_taxes on behalf of petitioner on the other hand the record indicates that during the years at issue petitioner personally believed that he was not an employee of obo overall this factor is neutral after a consideration of all the evidence we conclude that petitioner was an employee of obo during the years at issue and accordingly we find that he is not entitled to the exclusion of income under sec_911 iii accuracy-related_penalties we next determine whether petitioner is liable for the accuracy-related_penalties sec_6662 and b provides that taxpayers will be liable for a penalty equal to of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 provides that an understatement of income_tax is substantial if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_7491 provides that the commissioner bears the burden of while petitioner did not address his liability for the accuracy-related_penalties in his petition we find that it was tried by consent see rule b production respecting an individual’s liability for the penalty as discussed above we have upheld respondent’s determinations of deficiencies in petitioner’s income_tax respondent has thus met his burden of production the sec_6662 penalty is inapplicable to the extent the taxpayer had reasonable_cause for the underpayment and acted in good_faith sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in the light of the knowledge experience and education of the taxpayer may constitute reasonable_cause and good_faith id the taxpayer bears the burden of proving that he or she falls within this exception higbee v commissioner t c pincite although we ultimately disagree with petitioner we find that it was reasonable under the circumstances for him to believe in good_faith that he was not an employee of obo petitioner does not have an accounting finance or tax background given the high level of difficulty in applying the common_law_employee test it is reasonable for someone of petitioner’s level of education and experience to operate under the belief that he was not an employee of obo see eg levine v commissioner tcmemo_2005_86 recognizing that application of the common_law_employee test often results in close cases where courts analyzing similar working arrangements can reach different conclusions the worker classification analysis is generally fact intensive and often poses a close question of fact for instance there are cases involving personal service contractors where this court determined that the taxpayers were employees see eg eren v commissioner tcmemo_1995_555 aff’d 180_f3d_594 4th cir marckwardt v commissioner tcmemo_1991_347 juliard v commissioner tcmemo_1991_230 matt v commissioner tcmemo_1990_ and others where the court determined that personal service contractors were independent contractors see eg 57_f3d_722 9th cir levine v commissioner tcmemo_2005_86 detorres v commissioner tcmemo_1993_161 each case like this one involved the same analysis--the common_law employment test was applied to the facts and circumstances and the outcome in each case involved the specific facts and circumstances related to the taxpayer’s relationship with the government agency moreover petitioner credibly testified that in an irs auditor examined petitioner’s and tax returns and informed him during the audit that he was entitled to claim the foreign_earned_income_exclusion for each of those years petitioner relied on those determinations to prepare his through tax returns in the light of all of the circumstances we conclude that it was reasonable for petitioner to believe in good_faith that he was not an employee of obo and that he was entitled to claim the foreign_earned_income_exclusion accordingly petitioner is not liable for the sec_6662 penalties for the years at issue in reaching our conclusions we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent with respect to the deficiencies and for petitioner with respect to the sec_6662 penalties
